PER CURIAM.
In this divorce proceeding the defendant wife seeks review by interlocutory appeal of an order granting to plaintiff husband the custody pendente lite of the four-year-old daughter born of the marriage.
Appellant first charges that the trial court abused its discretion and acted contrary to established principles of law when it awarded temporary custody of the minor child to appellee. A careful review of the evidence adduced before the court at both of the hearings held on the custody motion fails to suport appellant’s contention. As happens so frequently in cases of this kind, the evidence is in sharp conflict as to which disposition will serve the best interest of the child. The trial judge heard and observed the parties and witnesses, and reached a decision in the exercise of the broad and sound discretion vested in him by law. We find no proper cause to disagree with his conclusions or substitute our judgment for his.1
Appellant also questions the correctness of the trial court’s ruling which excluded certain evidence proffered by her at the second custody hearing. We agree that under the issues drawn by the pleadings and the evidence adduced, the testimony proffered by appellant was irrelevant and immaterial. The ruling sustaining appellee’s objection was proper and will not be disturbed.
Interlocutory appeal is dismissed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.

. Allbritton v. Carraway, (Fla.App.1968) 215 So.2d 69; Friedman v. Friedman, (Fla.1958) 100 So.2d 167.